     Case: 1:19-cv-04419 Document #: 16 Filed: 10/22/19 Page 1 of 1 PageID #:103

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Joann Mehring
                                                      Plaintiff,
v.                                                                 Case No.:
                                                                   1:19−cv−04419
                                                                   Honorable Jorge L.
                                                                   Alonso
Advocate Health Care Network Disability Income
Protection Plan
                                                      Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 22, 2019:


       MINUTE entry before the Honorable Jorge L. Alonso: A stipulation of dismissal
[15] has been filed. This case is dismissed with prejudice. Status hearing previously set for
10/24/19 is stricken. Civil case terminated. Notice mailed by judge's staff (lf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
